DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,  the “third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal” as recited in claim 5; and
 	“the third transistor” being “configured to disable the compensation circuit in response to a reverse current condition”, as recited in claim 20, in combination with a circuit having:
 “a second source having an output, the second source comprising at least a current source configured to deliver a constant current”; 
“a second transistor having a second control terminal, a third current terminal coupled to the output of the second source and a fourth current terminal coupled to ground”; and
 “a capacitor having a first terminal and a second terminal, the first terminal of the capacitor connected to the second control terminal and the second terminal of the capacitor connected to the current source” as recited in claim 1 (Examiner’s emphasis) must be shown or the feature(s) canceled from the claim(s). 
Furthermore, “a third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal”, as recited in claim 14 in combination with:
“a first voltage source;
 a first transistor having a first current terminal coupled to the first voltage source, a second current terminal and a first control terminal;
 a second transistor having a second control terminal, a third current terminal coupled to the first voltage source and a fourth current terminal connected to the second control terminal; a first resistor connected between the first control terminal and the second control terminal; 
a capacitor having a first end connected directly to the first control terminal and a second end connected directly to the second current terminal” (Examiner’s emphasis)…” as recited in claim 12 must be shown or the feature(s) canceled from the claim(s).
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 6/29/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
With respect to claims 5 and 20, there original specification and/or claims fail to disclose:
“a third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal” as recited in claim 5; and
 “the third transistor” being “configured to disable the compensation circuit in response to a reverse current condition” as recited in claim 20 in combination with a circuit having:
 “a second source having an output, the second source comprising at least a current source configured to deliver a constant current”; 
“a second transistor having a second control terminal, a third current terminal coupled to the output of the second source and a fourth current terminal coupled to ground”; and
 “a capacitor having a first terminal and a second terminal, the first terminal of the capacitor connected to the second control terminal and the second terminal of the capacitor connected to the current source” as recited in claim 1 (Examiner’s emphasis).
With respect to claims 14, there original specification and/or claims fail to disclose:
“a third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal”, as recited in claim 14 in combination with:
“a first voltage source;
 a first transistor having a first current terminal coupled to the first voltage source, a second current terminal and a first control terminal;
 a second transistor having a second control terminal, a third current terminal coupled to the first voltage source and a fourth current terminal connected to the second control terminal; a first resistor connected between the first control terminal and the second control terminal; 
a capacitor having a first end connected directly to the first control terminal and a second end connected directly to the second current terminal” (Examiner’s emphasis)…” as recited in claim 12
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 14 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original specification and/or claims fail to disclose
With respect to claims 5 and 20, there original specification and/or claims fail to disclose:
“a third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal” as recited in claim 5; and
 “the third transistor” being “configured to disable the compensation circuit in response to a reverse current condition” as recited in claim 20 in combination with a circuit having:
 “a second source having an output, the second source comprising at least a current source configured to deliver a constant current”; 
“a second transistor having a second control terminal, a third current terminal coupled to the output of the second source and a fourth current terminal coupled to ground”; and
 “a capacitor having a first terminal and a second terminal, the first terminal of the capacitor connected to the second control terminal and the second terminal of the capacitor connected to the current source” as recited in claim 1 (Examiner’s emphasis).
As far as understood the third transistor connected as recited in claim 5 that provides the disabling of the compensation circuit in response to a reverse current condition corresponds to 794 of Fig. 7B as evidenced in paragraph 0043 of the instant specification. Furthermore, as far as understood, the “second transistor” of Fig. 7B would be M2 and the current source of the second source would be 703 (or potentially one of 798 and 791).  As can be seen the capacitor (786) of Fig. 7B has a first terminal connected to the second control terminal (gate of M2) and a second terminal (e.g., 770) connected to the source of M0 and not the second the current source (i.e., the constant current source of the second source wherein the second source is connected to the third current terminal of the second transistor) as required by claim 1.

With respect to claim 14, the original specification and/or claims fail to disclose: “a third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal”, as recited in claim 14 in combination with:
“a first voltage source;
 a first transistor having a first current terminal coupled to the first voltage source, a second current terminal and a first control terminal;
 a second transistor having a second control terminal, a third current terminal coupled to the first voltage source and a fourth current terminal connected to the second control terminal; a first resistor connected between the first control terminal and the second control terminal; 
a capacitor having a first end connected directly to the first control terminal and a second end connected directly to the second current terminal” (Examiner’s emphasis)…” as recited in claim 12
As far as understood the third transistor connected as recited in claim 14 that that has a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal corresponds to 794 of Fig. 7B, even though Fig. 7B is an NMOS implementation, since no other circuit element discloses such current terminals connected to the control terminals. Furthermore, as far as understood,  the recitation of “a capacitor having a first end connected directly to the first control terminal and a second end connected directly to the second current terminal” refers to 518 of Fig. 5C of the instant specification (note the requirement of “a first current source connected between the second current terminal and ground” as recited in claim 12).
As can be seen the capacitor (786) of Fig. 7B has a first terminal connected to the directly connected to the first control terminal (gate of M2) and a second terminal (e.g., 770) connected to the source of M0 and not “directly to the second current terminal” as required by claim 12.  Furthermore, Fig. 7B fails to disclose a PMOS implementation as required by claim 12 (e.g., current sources grounded) and claim 15.  However, one of ordinary skill in the art knows that it is obvious to replace PMOS with NMOS transistors and has the capability of doing so.


Claims 5, 14, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 5 and 20, the following recitations cannot be understood:
“a third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal” as recited in claim 5; and
 “the third transistor” being “configured to disable the compensation circuit in response to a reverse current condition” as recited in claim 20 in combination with a circuit having:
 “a second source having an output, the second source comprising at least a current source configured to deliver a constant current”; 
“a second transistor having a second control terminal, a third current terminal coupled to the output of the second source and a fourth current terminal coupled to ground”; and
 “a capacitor having a first terminal and a second terminal, the first terminal of the capacitor connected to the second control terminal and the second terminal of the capacitor connected to the current source” as recited in claim 1 (Examiner’s emphasis).
As far as understood the third transistor connected as recited in claim 5 that provides the disabling of the compensation circuit in response to a reverse current condition corresponds to 794 of Fig. 7B as evidenced in paragraph 0043 of the instant specification. Furthermore, as far as understood, the “second transistor” of Fig. 7B would be M2 and the current source of the second source would be 703 (or potentially one of 798 and 791).  As can be seen the capacitor (786) of Fig. 7B has a first terminal connected to the second control terminal (gate of M2) and a second terminal (e.g., 770) connected to the source of M0 and not the second the current source (i.e., the constant current source of the second source wherein the second source is connected to the third current terminal of the second transistor) as required by claim 1.  Thus, the recited limitations cannot be understood.
Claim 14 cannot be understood for similar reasons as discussed with respect to the rejection of claim 14 under USC 35 second 112(a).  The recitations cannot be understood because the original disclosure fails to provide sufficient evidence for the recited limitation of claim 14.
With respect to claim 16, the recitation of “the third transistor” lacks antecedent basis. Furthermore, it is unclear which NMOS transistor the recitation of “the third transistor is an n-type MOSFET” since there is no third resistor in combination with the first and second transistors as recited in claim 12 (e.g., transistors having the first current source connected between ground and the second terminal and second current terminal connected between the fourth current terminal and ground).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and  8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wen (USPN 11,196,387).
With respect to claim 1, Wen discloses in Claims 1, 2 and 5, a compensation circuit (Fig. 5 used within 104 of Fig. 1) comprising: 
a first source having an output (at least one of the transistor having a gate directly connected to VB2 and the current source connected to the transistor having a gate directly connected to VB2);
 a second source having an output (one of Gd2), the second source comprising at least a constant current source configured to deliver a constant current (Gd2 generates a constant current source via the mirroring action of the PMOS transistors connected to VB2 and the constant current source connected to the VB2/VB1 nodes, i.e., a current mirror is a constant current source when a constant current source is connected to its input, e.g., the diode connected transistor); 
a first transistor (transistor having a gate directly connected to VB1) having a first current terminal coupled to the output of the first source (drain), a second current terminal (source) and a first control terminal connected to the first current terminal (gate); 
a second transistor (Gd1) having a second control terminal (gate), a third current terminal coupled to the output of the second source (drain) and a fourth current terminal (source); 
a first resistor connected between the first control terminal and the second control terminal (RB1); and 
a capacitor having a first terminal and a second terminal, the first terminal of the capacitor connected to the second control terminal (Cd; Cd is directly connected to the gate of Gd1) and the second terminal of the capacitor connected to the current source. (the other terminal of Cd is connected to the drain, i.e., output, of Gd2).  
With respect to claim 2, the compensation circuit of claim 1, wherein the compensation circuit is operable to be coupled to a feedback circuit (at P1 which is connected to CM2 that is part of the feedback loop of 102_3) to change a pole of the feedback circuit (see Fig. 2 and see Col. 4 lines 5-9).  
With respect to claim 8, the compensation circuit of claim 1, wherein the second terminal of the capacitor is connected to the output of the second source (second terminal is connected to the drain of Gd1).  
With respect to claim 9, the compensation circuit of claim 1, wherein the second terminal of the capacitor is connected to an input of the compensation circuit (at P2 of Fig. 1 feedback into the input at 110).  
With respect to claim 10, the compensation circuit of claim 1, wherein the first transistor and the second transistor are n-type MOSFETs (the transistors are NMOSFETs).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (USPN 6,778,004) in view of Radovsky (USPN 4,686,487).
With respect to claim 1, Jackson discloses, in Fig. 3, a compensation circuit (Fig. 3) comprising:
 	a first source (308) having an output (output to M1); 
a second source (306) having an output (output to M2), the second source comprising at least a current source configured to deliver a constant current (306 delivering a constant current KIB); 
a first transistor (M1) having a first current terminal coupled to the output of the first source (drain), a second current terminal coupled to ground (source; VGND) and a first control terminal connected to the first current terminal (gate of M1 connected to drain of M1);
a second transistor (M2) having a second control terminal (gate), a third current terminal coupled to the output of the second source (drain) and a fourth current terminal coupled to ground (source); and
 a capacitor (Cd) having a first terminal (terminal connected to the gate of M2) and a second terminal (terminal connected to the drain of M2), the first terminal of the capacitor connected to the second control terminal (gate) and the second terminal of the capacitor connected to the current source (306 connected to drain of M2 and the other node of Cd).
Jackson fails to disclose  “a first resistor connected between the first control terminal and the second control terminal”.
However, Jackson discloses that M1 and M2 are connected to constitute a current mirror amplifier (see Col. 3 lines 51-53).  Furthermore, it is old and well-known to add a resistor between the gates of a first (e.g., diode connected) transistor and a second (e.g., current output) transistor for the purpose of, among other things, improving frequency response and increasing the bandwidth of the current mirror.  This is further evidenced in Fig. 3 (see Rg6 added to Fig. 3 compared to Fig. 2) and Col. 4 lines 36-48 of Radovsky.
It would have been obvious to connect a resistor between the gates of M1 and M2 of Jackson, such as a resistor connected in the same fashion as Rg6 of Radovsky, for the purpose of, among other things, improving frequency response and increasing the bandwidth of the current mirror.
With respect to claim 3, the compensation circuit of claim 1, wherein the first source is comprised of a first voltage source (VPWR) and a first current source connected in series (308), the first voltage source configured to deliver a constant voltage (the power voltage is constant DC voltage).  
With respect to claim 4, the compensation circuit of claim 1, wherein the second source is comprised of a voltage source (VPWR) and the current source connected in series (VPWR serially connected to 306).  

With respect to claim 12, Jackson discloses, in Fig. 7, a compensation circuit comprising: 
a first voltage source (VPWR); 
a first transistor (M4) having a first current terminal coupled to the first voltage source (source), a second current terminal (drain) and a first control terminal (gate);
 a second transistor (M3) having a second control terminal (gate), a third current terminal coupled to the first voltage source (source) and a fourth current terminal connected to the second control terminal (drain);
a capacitor having a first end connected between directly to the first control terminal (C2d having a terminal directly connected to the gate of M4) and a second end connected directly to the second current terminal (other terminal of C2d directly connected to the drain of M4);
 a first current source connected between the second current terminal and ground (M2), the first current source configured to deliver a constant current (M2 delivers a constant current due to the mirroring action of 726 and M1); and
 a second current source connected between the fourth current terminal and ground (736).  
Jackson fails to disclose  “a first resistor connected between the first control terminal and the second control terminal”.
However, Jackson discloses that M1 and M2 are connected to constitute a current mirror amplifier (see Col. 3 lines 51-53).  Furthermore, it is old and well-known to add a resistor between the gates of a first (e.g., diode connected) transistor and a second (e.g., current output) transistor for the purpose of, among other things, improving frequency response and increasing the bandwidth of the current mirror.  This is further evidenced in Fig. 3 (see Rg6 added to Fig. 3 compared to Fig. 2) and Col. 4 lines 36-48 of Radovsky.
It would have been obvious to connect a resistor between the gates of M1 and M2 of Jackson, such as a resistor connected in the same fashion as Rg6 of Radovsky, for the purpose of, among other things, improving frequency response and increasing the bandwidth of the current mirror.
While Radovsky discloses placing a resistor in an NMOS current mirror.  It is old and well-known that PMOS current mirrors may replace NMOS current mirrors by reversing the polarity of the power supply voltage and reversing the polarity of the gate voltage with respect to the source voltage and using the complementary conductivity type in place of the other (e.g., PMOS in place of NMOS and vice versa) due to the complementary nature of CMOS technology.  Examiner takes official notice of the complementary nature of CMOS devices and that one may replace an NMOS current mirror with a PMOS current mirror.  One would have been motivated to reverse the conductivity types according to the types of transistors available at the time of construction and/or to source a current (with respect to PMOS) instead sinking (with respect to NMOS) a current from the current mirror.
With respect to claim 14, as far as can be understood, the compensation circuit of claim 12, further including a third transistor (M1) having a third control terminal (gate), a fifth current terminal (drain) connected to the first control terminal (via C1d) and a sixth current terminal (source) connected to the second control terminal (via the source to drain conduction path of M1, C1d and C2d.  The above terminals are “connected” via the above elements).  
With respect to claim 15, the compensation circuit of claim 12, wherein each of the first transistor and the second transistor is a p-type MOSFETS (M4 and M3 are PMOS).  
With respect to claim 16, as far as can be understood, the compensation circuit of claim 13, wherein the third transistor is an n-type MOSFET (M1 is an NMOS transistor).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (USPN 7,733,165) in view of Jackson (USPN 6,778,004) in further view of Radovsky (USPN 4,686,487).
With respect to claim 13, Brenner discloses, in Fig. 16, a generic capacitor multiplication circuit for a decoupling capacitor circuit (C and C-Multiplier for Blocking circuit of Fig. 16) of a voltage regulator/feedback circuit (164a, 164a, 164c).  The capacitor multiplication circuit is operable to be coupled to a feedback circuit (feedback circuit comprising 164b, 164a and each 164C of Fig. 16) to change a pole of the feedback circuit (the capacitor circuit provides filtering to change a pole of the feedback circuit).  
Brenner et al. fails to disclose, in Fig. 16, how the capacitor multiplier is constructed.  Thus, Brenner fails to disclose “the compensation circuit of claim 12”.  However, as can be seen in the above rejection, the combination of Jackson and Radovsky disclose the compensation circuit of claim 12.  Furthermore, the compensation of Jackson and Radovsky constitute a capacitor multiplier.  The capacitor multiplier of Jackson and Radovsky has a reduced size and an improved frequency response/increased bandwidth.
It would have been obvious to one of ordinary skill in the art to replace the generic capacitor multiplier of Brenner with the specific capacitor multiplier of Jackson and Radovsky as combined above for the purpose having a capacitor multiplier having a reduced size and an improved frequency response/increased bandwidth.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (USPN 11,196,387) in view of Behzad et al. (USPN 7,423,474).
With respect to claim 5, Wen discloses a resistor RB1 (and also RB2) that is responsible, at least in part, for setting the frequency at which the pole is inserted.  However, Wen fails to disclose “a third transistor having a third control terminal, a fifth current terminal connected to the first control terminal and a sixth current terminal connected to the second control terminal”. 
 Nevertheless, Behzad et al. discloses in Figs. 7 an adjustable resistor circuit (Fig. 7) including a resistor (140) and a third transistor (138) having a third control terminal (gate), a fifth current terminal connected to the first control terminal (source, e.g., connected to M1 of Fig. 8/”input” of the resistor circuit) and a sixth current terminal  connected to the second control terminal (drain, e.g., connected to M2 of Fig. 8/”output” of the resistor circuit).  
The resistor circuit of Fig. 7 is a specific adjustable resistor circuit capable of setting a desired frequency for the pole associated with the resistor.
It would have been obvious to replace the generic resistors of Wen with the specific resistor of Fig. 7 of Behzad et al. for the purpose of having adjustable resistors capable of fine tuning the desired frequency at which the pole is placed.
 	
Claims 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen (USPN 11,196,387) in view of Itakura et al. (USPN 5,986,507)
With respect to claim 6, Wen merely discloses a generic NMOS current mirror (transistor connected to VB1 and Gd1).  Wen fails to disclose “a fourth transistor situated between the first source and the first current terminal, the fourth transistor having a fourth control terminal, a seventh current terminal connected to the fourth control terminal and the output of the first source and an eighth current terminal coupled to the first current terminal; and
 a fifth transistor having a fifth control terminal connected to the fourth control terminal, a ninth current terminal and a tenth current terminal connected to third current terminal.”
However, it is old and well-known to add an additional cascode connected stage to a current mirror for the purpose of, among other things, increasing the output impedance of the current mirror.  This is further evidenced in Fig. 55 of Itakura which discloses:
a fourth transistor (T3) situated between the first source (In) and the first current terminal (drain of T1), the fourth transistor having a fourth control terminal (gate), a seventh current terminal connected to the fourth control terminal (drain via R1) and the output of the first source (Iin) and an eighth current terminal coupled to the first current terminal (source connected to the drain of T1); and
 a fifth transistor (T4) having a fifth control terminal connected to the fourth control terminal (gate), a ninth current terminal (drain) and a tenth current terminal connected to third current terminal (source connected to drain of T2).
 It would have been obvious to add an additional cascode current mirror stage (such as T3, R1 and T4 and resistors R2 and R3 of Itakura) to the current mirror of Wen for the purpose of, among other things, increasing the output impedance of the current mirror (or setting the impedance to a desired level).
With respect to claim 7, the compensation circuit of claim 6, further comprising:
 a second resistor connected between the second current terminal and ground (R2 of Itakura); and
 a third resistor connected between the fourth current terminal and ground (R3 of Itakura).  
With respect to claim 11, the compensation circuit of claim 6, wherein each of the fourth transistor and the fifth transistor is an n- type MOSFETs (the transistors are NMOS).  

Allowable Subject Matter
Claims 17-19 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4 and 12-16, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to the rejections under Jackson (USPN 6,778,004), Radovsky (USPN 4,686,487) and Brenner et al. (USPN 7,733,165) it is noted that combinations may disclose other recited claim limitations that are not rejected.  Some of the rejections were not included for the purpose of brevity and compact prosecution.

Applicant's arguments filed 6/29/22 have been fully considered but they are not persuasive. 
The argument that “Wen is silent as to what else, if anything, the source of Gd2 is connected” is not persuasive for at least two reasons.
  Firstly, it is convention in electronic circuit schematics that when the specific voltages at the source of PMOS and NMOS transistors are given an explicit value it is assumed/means that the PMOS transistors are connect to the upper power supply/rail voltage (i.e., VDD) and the NMOS transistors are connected to the lower power supply/rail voltage (i.e., ground).
Secondly, the source of the PMOS transistors must be connected to a voltage that has a value that is larger than the gate voltage of the PMOS transistor by at least the threshold of the PMOS transistors. Otherwise the PMOS transistors would fail to turn on and the circuit would not be operative.  Similarly, the source of the NMOS transistors must be connected to a voltage that has a value that is lower than the gate voltage of the NMOS transistor by at least the threshold of the NMOS transistors. Otherwise the NMOS transistors would fail to turn on and the circuit would not be operative.  The above inherent voltage levels at the sources of the PMOS and NMOS transistors may be considered the upper power supply (e.g., supplied to the PMOS transistors) and the lower power supply (e.g., supplied to the NMOS transistors).  Furthermore, it is noted that the constant current source connected between VB2 and VB1 indicates a current flow from the PMOS transistors to the NMOS transistors (note the arrow).  Thus, the source voltage of the PMOS transistors must be larger than the source voltage of the NMOS transistors otherwise current would not flow in the indicated direction. 
The argument that “Gd2 is not configured to deliver a constant current, as its current would depend on variables including its source-to-drain voltage, which means that CF is not connected to a current source” is not persuasive.  As can be seen a constant current source is connected to the drain and gate of the PMOS transistor directly connected to VB2.  The above PMOS transistor is the input of the current mirror that includes both the PMOS transistors of 500.  The output of the current mirror corresponds to the drain terminal of Gd2.  Thus, Gd2 generates a constant current that is at least dependent upon/approximately equal to the current source connected to VB2.  Furthermore, the current source controls the steady state value of the output current of Gd2.  Thus, during steady-state operation Gd2 is, in fact, a constant current source.  Thus, at least at such a time Gd2 operates as claimed.  Therefore, Applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849